In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-18-00176-CR

KENDRA PHILLIANA MAXION,                   §    On Appeal from the 297th District
Appellant                                       Court

                                           §    of Tarrant County (1398848D)

                                           §    April 4, 2019

V.                                         §    Opinion by Justice Bassel

                                           §    Concurrence and Dissent by Justice
                                                Gabriel

THE STATE OF TEXAS                         §    (nfp)

                        JUDGMENT ON REHEARING

      After reviewing the State’s motion for rehearing, we deny the motion. We

withdraw our December 31, 2018 opinion and judgment and substitute the following.

      This court has again considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. We delete $555 from the order to

withdraw funds so that it reflects that $0 should be withdrawn from appellant’s

inmate trust account, and we delete the line in the trial court’s judgment that states,
“REPARATIONS IN THE AMOUNT OF $555.” It is ordered that the judgment of

the trial court is affirmed as modified.

                                           SECOND DISTRICT COURT OF APPEALS


                                           By /s/ Dabney Bassel
                                              Justice Dabney Bassel